DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 5, line 8, “wherein interval between the beat points and the initial beat point” should be changed to - - wherein an interval between the beat points and the initial beat point - - .
Claim 15, line 8, “wherein interval between the beat points and the initial beat point” should be changed to - - wherein an interval between the beat points and the initial beat point - - .
Claim 16, line 8, “wherein interval between the beat points and the initial beat point” should be changed to - - wherein an interval between the beat points and the initial beat point - - .
Claim 17, line 8, “wherein interval between the beat points and the initial beat point” should be changed to - - wherein an interval between the beat points and the initial beat point - - .
Independent claims 9 and 10 have been amended in a similar fashion as independent claim 1, amended by the Applicant:
Claim 9, line 6, “and calculating a weight of the beat point sequence, wherein two adjacent beat points ...” , is changed to - - and calculating a weight of the beat point sequence according to strength of each two adjacent beat points in the beat point sequence, wherein two adjacent beat points ... - -. 
Claim 10, line 8, “and calculating a weight of the beat point sequence, wherein two adjacent beat points ...” , is changed to - - and calculating a weight of the beat point sequence according to strength of each two adjacent beat points in the beat point sequence, wherein two adjacent beat points ... - -. 

Drawings

The renumbering of previous Figure 2 as Figure 8, and the addition of new Figures 2-7, have been accepted.

Specification

The amendments to paragraphs [0025], [0041], [0043], [0045], [0059], [0080], [0098] and [0109] have been accepted.

Claims

The amendments to claims 1, 2, 4, 5, 9-12 and 15-17 have been accepted.

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 3-5, 7, 8, 12-17, 19 and 20 were previously indicated as allowable if rewritten to overcome the rejections under 35 USC 112(b) and to include all of the limitations of the base claim and any intervening claims.
In response, the Applicant has amended the claims to overcome the 35 USC 112(b) rejections; however, decided instead to amended the independent claims in a different manner, specifying the calculated weight based on the strength of two adjacent beat points in the beat point sequence. 
In light of the amendments and the Applicant’s remarks, the previously relied upon prior art to Eronen (EP 2867887) no longer teaches or suggest all the limitations of the present claims. 
As remarked by the Applicant:
Eronen discloses a method for music meter analysis. Eronen discloses at paragraph [0014] that “a first beat time sequence (b1) is generated by using a first accent signal (a1) and an estimated tempo (BPMest), a second beat time sequence (bceil) and a third beat time sequence (bfloor) are generated by using a 
According to paragraph [0017] of Eronen, the second beat time sequence (bceil) and third beat time sequence (bfloor) include an offset version of a reference beat time sequence (bi) which resulted in the best match. 
Eronen discloses at paragraph [0019] that “the reference beat time sequence (bi) may be generated as t= 0, 1/(X/60), 2/(X/60) ........ n/(X/60), where X is the integer estimate representation of the estimated tempo and n is an integer.” Thus, it can be concluded bi is a beat point sequence having (N+1) time points, that is, t may be 0, 1, 2, 3...N and the number of time points is N+1. Since there is an offset between the second beat time sequence (bceil)/third beat time sequence (bfloor) and the reference beat time sequence (bi), the second beat time sequence (bceil) and third beat time sequence (bfloor) are beat point sequences. 
Eronen discloses the time interval between two adjacent beat time points in the second beat time sequence (bceil) and the third beat time sequence (bfloor) may be 60/X, which is constant. Moreover, Eronen discloses in paragraph [0021] that the beat time sequence which results in a greatest mean value is selected but Eronen fails to disclose calculating a weight of the three beat time sequences according to strength of two adjacent beat points in the beat time sequence.
Therefore, Eronen fails to disclose the feature “generating at least one beat point sequence corresponding to the candidate beat cycle and calculating a weight of 
After further search and consideration of the prior art, no other references could be found which teach or fairly suggest, alone or in combination, all the claimed elements of the present invention. Therefore, independent claims 1, 9 and 10, and dependent claims 2-8 and 11-20, have been deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        03/09/2022